Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
ADVISORY ACTION
Continuation of 3
As per MPEP 714.12:
Once a final rejection that is not premature has been entered in an application, applicant or patent owner no longer has any right to unrestricted further prosecution. This does not mean that no further amendment or argument will be considered. Any amendment that will place the application either in condition for allowance or in better form for appeal may be entered. Also, amendments filed after a final rejection, but before or on the date of filing an appeal, complying with objections or requirements as to form are to be permitted after final action in accordance with 37 CFR 1.116(b). Amendments filed after the date of filing an appeal may be entered if the amendment complies with 37 CFR 41.33. See MPEP § 1206. Ordinarily, amendments filed after the final action are not entered unless approved by the examiner. See MPEP § 706.07(f), § 714.13 and § 1206.

In accordance with MPEP 714.12, should applicant overcome a rejection by amending or adding claims, the search concerning amended claims will need to be altered to the extent necessary to determine patentability.  Here, the proposed claim amendment (i.e. requiring that the reverse transcriptase has been engineered to remove intrinsic RNase H activity) has narrowed the scope of the claims by adding limitations not previously examined which may precipitate changes in the best prior art meeting the claims. Accordingly, the proposed amendment needs additional consideration and/or a refined search.  

Continuation of 12


***
Nevertheless, in order to advance future prosecution of the present application, the following comments are noted, however they will need additional prior art search to confirm non-obviousness of the claimed subject matter and possibly consideration under 35 USC §112.  The proposed claim amendments would appear to most likely overcome the rejection under 35 U.S.C. 101, however, a cursory search of the amended subject matter suggested that there is likely prior art that can be used in an anticipatory or obvious-type rejection.  Since prosecution is closed, further search and consideration is not appropriate in this situation.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy Flinders whose telephone number is (571)270-1022.  The examiner can normally be reached Monday through Friday, 8:00 AM to 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor is Heather Calamita, who can be reached at (571)272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

  

/JEREMY C FLINDERS/
Primary Examiner, Art Unit 1639